Citation Nr: 0333644	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  98-19815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
right shoulder disability.

2.  Entitlement to an increase in a 30 percent rating for a 
left shoulder disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye blindness claimed as due to VA surgery in July 
1981.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD


Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision that denied claims for 
an increase in a 30 percent rating for a right shoulder 
disability, an increase in a 30 percent rating for a left 
shoulder disability, and entitlement to compensation under 
38 U.S.C.A. § 1151 for right eye blindness claimed as due to 
VA surgery in July 1981.

In May 2000, the veteran withdrew a prior request for a 
hearing before the Board.  In June 2000, he withdrew his 
appeal of claims for increased ratings for service-connected 
duodenal ulcer disease and a psychiatric condition.


REMAND

The Board find there is a further VA duty to assist the 
veteran with his claims on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

With regard to the claims for increased ratings for the 
service-connected right and left shoulder disabilities, the 
evidence shows that the shoulder disabilities involve not 
only limited motion but also multiple surgical scars, as 
noted on VA examinations in recent years.  This raises the 
question of whether separate ratings may be assigned for 
shoulder scars.  See Esteban v. Brown, 6 Vet.App. 259 (1994).  
A current VA examination of the shoulders, including shoulder 
scars, is warranted.  The Board incidentally notes that the 
rating criteria for scars was recently changed.  See 
38 C.F.R. § 4.118 (2003).

With regard to the claim for compensation under 38 U.S.C.A. 
§ 1151 for right eye blindness, the veteran maintains that 
right eye blindness is due to right eye surgery he had at the 
VA Medical Center (VAMC) in July 1981.  Records in the claims 
file show that in July 1981, due to a right eye cataract, the 
veteran had VA surgery on that eye, consisting of 
intracapsular cataract extraction with peripheral iridectomy.  
Later VA medical records show a retinal detachment was noted 
in and after June 1982, and later records indicate the 
veteran is blind in this eye.  In August 1996, the veteran 
filed his claim for compensation under 38 U.S.C.A. § 1151 for 
right eye blindness; since this claim was before an October 
1997 change in the law, the old version of the law and 
related regulations apply to this case.  VAOPGCPREC 40-97.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (2003).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  The regulation further provides, in part, 
that benefits will not be payable for the continuance or 
natural progress of disease or injury for which VA treatment 
is authorized.  38 C.F.R. § 3.358(b)(2).  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA treatment, it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).  For a claimant to 
prevail in a claim under the old version of 38 U.S.C.A. § 
1151 and related regulations, it is not required that there 
be a showing of negligence or fault on the part of the VA, 
yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability was not the 
result of natural progress of medical conditions.

Under the circumstances, the Board finds that a VA eye 
examination with a medical opinion is warranted on the claim 
for compensation under 38 U.S.C.A. § 1151 for right eye 
blindness.

Accordingly, the case is remanded for the following:

1.  The RO should have the veteran 
undergo an examination to determine the 
current severity of service-connected 
right and left shoulder disabilities, to 
include evaluation of scars of the 
shoulders.  The claims folder should be 
provided to and reviewed by the 
examiner.  All findings necessary for 
evaluating the conditions under the 
relevant rating schedule criteria, 
including the latest criteria for scars, 
should be provided.

2.  The RO should have the veteran 
undergo a VA ophthalmological 
examination to determine the nature and 
etiology of right eye blindness, 
including any relationship with right 
eye cataract surgery performed at a VAMC 
in July 1981.  The claims folder should 
be provided to and reviewed by the 
doctor.  Based on examination findings, 
review of historical records, and 
medical principles, the doctor should 
provide a medical opinion, with adequate 
rationle, as to the cause of current 
right eye blindness, including any 
relationship with right eye cataract 
surgery performed at a VAMC in July 
1981.  This should include commentary as 
to whether the right eye retinal 
detachment, noted in and after June 
1982, was related to the July 1981 right 
eye cataract surgery. 

3.  The RO should thereafter review the 
claims for increased ratings for right 
and left shoulder disabilities, and this 
should include consideration of whether 
separate ratings for shoulder scars are 
warranted.  The RO should also review 
the claim for compensation under 
38 U.S.C.A. § 1151 for right eye 
blindness claimed to be due to VA 
surgery in July 1981, and this review 
should be done under the old version of 
the law.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

During the remand, the veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


